DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly added claims 63-72 are directed to an invention that is independent or distinct from the invention originally claimed.  Therefore, restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 21-30 and 62, drawn to a digital content manager apparatus that receives a request for content and obtains storage location from the central database and sends it to the requesting device where the system determines the location requires update and update the central database without informing users individually, classified in H04N21/60.
II.	Claims 63-67, drawn to a computerized method that receives a request for content and obtains storage location from the central database and sends it to the requesting device where the method cross-references location/identifier and updates data structure alone, classified in G06F16/23.
III.	Claim 68-72, drawn to a computerized method that receives a request for content and obtains storage location from the central database and sends it to the requesting device where the file structure is generated via encoding second file structure and further generates first protocol based message and based on the updated version, generates second protocol based message, classified in G06F16/2386.
Inventions II and I are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because “a network-specific identifier (ID) value associated with a network address, the network-specific ID value comprising a truncated value of the network address that is shorter in character or bit length than the network address; wherein the receipt of the data representative of the request comprises utilization of a security mechanism which restricts receipt of requests to requests of one or more prescribed protocols only, the restriction of the receipt of the requests to the requests of the one or more prescribed protocols only comprising allowing only receipt of HTTP GET requests; the access of the database comprising access of a central database configured to (i) act as a single point of contact for each of the plurality of network-based client processes, and (ii) relate the network-specific ID value to the network address where at least the first  portion of the requested live digitally rendered content element can be accessed by the one of the plurality of network-based client processes” of the claimed subcombination is not required by the claimed combination of Group II.  The subcombination group I has separate utility such as a network-specific identifier (ID) value associated with a network address, the network-specific ID value comprising a truncated value of the network address that is shorter in character or bit length than the network address; wherein the receipt of the data representative of the request comprises utilization of a security mechanism which restricts receipt of requests to requests of one or more prescribed protocols only, the restriction of the receipt of the requests to the requests of the one or more prescribed protocols only comprising allowing only receipt of HTTP GET requests; the access of the database comprising access of a central database configured to (i) act as a single point of contact for each of the plurality of network-based client processes, and (ii) relate the network-specific ID value to the network address where at least the first  portion of the requested live digitally rendered content element can be accessed by the one of the plurality of network-based client processes.
Inventions III and I are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because “wherein the receipt of the data representative of the request comprises utilization of a security mechanism which restricts receipt of requests to requests of one or more prescribed protocols only, the restriction of the receipt of the requests to the requests of the one or more prescribed protocols only comprising allowing only receipt of HTTP GET requests; the access of the database comprising access of a central database configured to (i) act as a single point of contact for each of the plurality of network-based client processes, and (ii) relate the network-specific ID value to the network address where at least the first  portion of the requested live digitally rendered content element can be accessed by the one of the plurality of network-based client processes; monitor for at least one event relating to the live digitally rendered content element; and based at least on an occurrence of the at least one event, cause update of the central database only, the update of the central database enabling each of the plurality of network-based client processes to individually access at least a second portion of the live digitally rendered content element via respective accesses of the central database” of the claimed subcombination is not required by the claimed combination of Group III.  The subcombination group I has separate utility such as wherein the receipt of the data representative of the request comprises utilization of a security mechanism which restricts receipt of requests to requests of one or more prescribed protocols only, the restriction of the receipt of the requests to the requests of the one or more prescribed protocols only comprising allowing only receipt of HTTP GET requests; the access of the database comprising access of a central database configured to (i) act as a single point of contact for each of the plurality of network-based client processes, and (ii) relate the network-specific ID value to the network address where at least the first  portion of the requested live digitally rendered content element can be accessed by the one of the plurality of network-based client processes; monitor for at least one event relating to the live digitally rendered content element; and based at least on an occurrence of the at least one event, cause update of the central database only, the update of the central database enabling each of the plurality of network-based client processes to individually access at least a second portion of the live digitally rendered content element via respective accesses of the central database.
Inventions III and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because “monitor for at least one event relating to the live digital content element; and based at least on an occurrence of the at least one event, cause update of the common database only, the update of the common database enabling each of each of the respective ones of the plurality of client processes to individually access at least a second portion of the live digital content element via respective accesses of the common database” of the claimed subcombination is not required by the claimed combination of Group III.  The subcombination group II has separate utility such as monitor for at least one event relating to the live digital content element; and based at least on an occurrence of the at least one event, cause update of the common database only, the update of the common database enabling each of each of the respective ones of the plurality of client processes to individually access at least a second portion of the live digital content element via respective accesses of the common database.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Since Applicant has received an action on the merits for the previously presented invention (Group I – Claims 21-30), this invention has been constructively elected by original presentation for prosecution on the merits along with newly added dependent claim 62.  Accordingly, claim 63-72 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Response to Arguments
Applicant’s arguments with respect to claim 21 have been considered but are moot because the arguments do not apply in view of newly added reference McIntosh being used in combination with Bevilacqua, Kyslov, and Haynes in the current rejection.  See the new rejection below.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-28 and 62 are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub 2018/0063213 to Bevilacqua-Linn (“Bevilacqua”) in view of US PG Pub 2014/0143337 to McIntosh (“McIntosh”) and US PG Pub 2012/0036365 to Kyslov (“Kyslov”) and further in view of US Patent 8,762,434 to Haynes (“Haynes”).
Regarding claim 21, “A digital content manager apparatus, comprising: a first interface configured to at least communicate with a plurality of network-based client processes” reads on an apparatus/method which sends content from a source to a user device (abstract, ¶0062) disclosed by Bevilacqua and represented in Figs. 6 and 8.
As to “5a processor apparatus in data communication with the first interface; and a storage apparatus in data communication with the processor apparatus and comprising at least one computer program, the at least one computer program comprising a plurality of instructions which are configured to, when executed by the processor apparatus, cause the digital content manager apparatus to” Bevilacqua discloses (¶0060, ¶0081) that the content delivery device comprises a processor and a memory storing instructions executed by the processor.
As to “10receive data representative of a request for live digitally rendered content element from one of the plurality of network-based client processes, the request comprising at least…a network address” Bevilacqua discloses (¶0035, ¶0036) that client device sends HTTP HEAD request for content comprising audio/video or application or game data as represented in Fig. 3; (¶0055, ¶0061) the desired content is sent to the user device, where the desired content is a live video stream.
As to “based at least on the…value, access a database to obtain…a first portion of the live requested digitally rendered content 15element” Bevilacqua discloses (¶0037, ¶0038, ¶0074) that based on the request, the content delivery device fetches a manifest associated with the content to be delivered to the user device from an origin URL where the content is stored.
As to “based at least on the accessed…data, generate a protocol-based message for transmission to the requesting one network-based client process” Bevilacqua discloses (¶0042, ¶0046) that the content delivery device transmits data over a network connection comprising HTTP connection.
As to “cause the transmission of the protocol-based message to the requesting one of the plurality of 20network-based client processes, the protocol-based message configured to enable the one of the plurality of network-based client processes to access at least the first portion of the requested live digitally rendered content element at the at least one network storage location” Bevilacqua discloses (¶0046, ¶0051) that the client device receives portion/fragment of the requested content over HTTP connection from the origin via the content delivery device.
Bevilacqua meets all the limitations of the claim except “the request comprising at least a network-specific identifier (ID) value associated with a network address, the network-specific ID value comprising a truncated value of the network address that is shorter in character or bit length than the network address.”  However, McIntosh discloses (¶0019-¶0027, ¶0034-¶0036) that the system converts URL to shortened URL as represented in Fig. 1B.
As to “wherein the receipt of the data representative of the request comprises utilization of a security mechanism which restricts receipt of requests to requests of one or more prescribed protocols only, the restriction of the receipt of the requests to the requests of the one or more prescribed protocols only comprising allowing only receipt of HTTP GET requests” McIntosh discloses (¶0075) that the XRL service generates individualized shortened URLs for a user based on the request where the XRL service is configured to respond to HTTP requests for each individualized shortened URL; (¶0079, ¶0080) user’s device performs a HTTP GET request to the XRL service for the individualized shortened URL; (¶0035) generating shorten URLs for one of the protocols such as FTP, HTTPS, SFTP, FTPS; (¶0072) XRL service includes security mechanisms to protect server.  Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to modify Bevilacqua’s system by converting network addresses to ID values shorter in character using HTTP protocol as taught by McIntosh in order to easily memorize the URL which saves the storage space in the database and to protect the server from anonymous users intending to generate malicious sites or benefit from the service (¶0072).
Combination of Bevilacqua and McIntosh meets all the limitations of the claim except “obtain location data associated with at least a first portion of the live requested digitally rendered content element, the location data indicative of at least one network storage location of at least the first portion of the live digitally rendered content element, and generate a message for transmission.”  However, Kyslov discloses (¶0025, ¶0026, ¶0033) that based on the request received from the user device, the system identifies the media content within the content delivery network database and generates a message indicating content delivery URL, where the indication of the media content is a link/pointer to a location where the media content is stored, and transmits the message/info to the requesting device as represented in Fig. 1.
As to “the access of the database comprising access of a central database configured to (i) act as a single point of contact for each of the plurality of network-based client processes, and (ii) relate the network-specific ID value to the network address where at least the first portion of the requested live digitally rendered content element can be accessed by the one of the plurality of network-based client processes” Kyslov discloses (¶0017) that a commerce server and an edge component are implemented as one computing device; (¶0020, ¶0026) the content delivery network database provides requested media content to the plurality of devices via edge component where the media content in content delivery network database can only be accessed via edge component (single point of contact for plurality of client processes); (¶0025, ¶0026, ¶0033) the system identifies the media content within the content delivery network database and generates a message indicating content delivery URL, where the indication of the media content is a link/pointer to a location where the media content is stored or an alphanumeric identifier (GUID) that uniquely identifies the media content within the content delivery network database (network-specific identifier value to a network address).  Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to modify Bevilacqua and McIntosh’s systems by transmitting location data indicative of the storage location of the requested content as taught by Kyslov in order to connect client devices to access programming content from connected storage devices from anywhere inside the home allowing users to obtain media content over a network (¶0001).
Combination of Bevilacqua, McIntosh, and Kyslov meets all the limitations of the claim except “monitor for at least one event relating to the live digitally rendered content element; and based at least on an occurrence of the at least one event, cause update of the central database only, the update of the central database enabling each of the plurality of network-based client processes to individually access at least a second portion of the live digitally rendered content element via respective accesses of the central database.”  However, Haynes discloses (claim 12; 3:29-41) that when the content resource moved to a new location in the storage system/database, location for the resource is updated to map to the new location in the storage system without notifying the client of the new location as represented in Fig. 7.  Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to modify Bevilacqua, McIntosh, and Kyslov’s systems by updating central database second/new storage location without updating individual client devices as taught by Haynes in order to reduce any potential downtime because administrators do not have to coordinate changes to multiple clients (3:39-41).

Regarding claim 22, “The digital content manager apparatus of Claim 21, wherein a protocol associated with the protocol-based message comprises an extant protocol used within a content distribution network for other functions, the extant protocol comprising a stateless protocol” Bevilacqua discloses (¶0042) that the content delivery device communicates/transmits data over a network connection comprising HTTP connection.

Regarding claim 23, Bevilacqua meets all the limitations of the claim except “the digital content manager apparatus of Claim 22, wherein the protocol-based message comprises a hypertext transport protocol (HTTP) 301 message.”  However, McIntosh discloses (¶0053, ¶0079) that the individualized shortened URL directs the user to a web server that issues a 301 HTTP.  Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to modify Bevilacqua’s system by using HTTP 301 message as taught by McIntosh in order to redirect to automatically inform the user's web browser to visit the destination URL.

Regarding claim 24, “The digital content manager apparatus of Claim 21, wherein the one of the plurality of network-based client processes comprises a just-in-time (JIT) packaging process having prescribed timing requirements, and the transmission of the protocol-based message is configured to be conducted to meet said prescribed timing requirements” combination of Bevilacqua and Kyslov teaches this limitation, where Bevilacquia discloses (¶0063) that the packager comprises a just-in-time packager that packages data as soon as that data is received for output, where the server incorporate the fragments into a plurality of chunks for delivery to the client as an ABR-encoded data stream sent over an HTTP network connection, whereby each chunk may comprise a plurality of compressed fragments.

Regarding claim 25, “The digital content manager apparatus of Claim 21, wherein the plurality of network-based client processes comprise: (i) at least one a just-in-time (JIT) packaging process; and (ii) at least one cloud Digital Video Recorder (cDVR) apparatus” Bevilacqua discloses (¶0063) that the download server is connected with just-in-time packager and (¶0030) network DVR.

Regarding claim 26, “The digital content manager apparatus of Claim 21, wherein the network address comprises a universal resource locators (URL) associated with the network storage location, the network storage location accessible via one or more origin servers” Bevilacqua discloses (¶0035) that the client device transmits a request for content comprising HTTP head request to the content delivery device, and Kyslov discloses (¶0022) that the device sends a request comprising an identifier of the particular media content, where (¶0025, ¶0026, ¶0033) the system identifies the media content within the content delivery network database and generates a message indicating content delivery URL, where the indication of the media content is a link/pointer to a location where the media content is stored or an alphanumeric identifier (GUID) that uniquely identifies the media content within the content delivery network database (network-specific identifier value to a network address).

Regarding claim 27, “The digital content manager apparatus of Claim 21, wherein: the request comprises second data relating to one or more path parameters associated with the requested live digital rendered content element; and the generation of the protocol-based message comprises inclusion of at least a portion of the second data in the protocol-based message” Bevilacqua discloses (¶0035) that the request for content sent by the user device comprises selection parameters, where (¶0036) the content provided to the user device is based on the selection parameters.

Regarding claim 28, “The digital content manager apparatus of Claim 21, wherein: the digital content manager apparatus is disposed within a first topological zone of a content distribution network; the plurality of network-based client processes are disposed in a second, different topological zone” Bevilacqua discloses (¶0062) that the client server environment comprising download server located in an internal network (first zone) and a client device located in an external network (second zone) as represented in Fig. 8.
As to “the plurality of instructions are further configured to, when executed by the processor apparatus, cause the digital content manager apparatus to maintain a topologically local database, the database at least correlating first data with location data for a plurality of digitally rendered content elements each accessible by each of the plurality of network-based client processes” Bevilacqua discloses (¶0037, ¶0038, ¶0074) that the content delivery device fetches a manifest associated with the content to be delivered to the user device from an origin URL where the content is stored; (¶0065) download server is associated with the database.
As to “the disposition of the digital content manager apparatus in the first zone allows a single instance of the digital content manager apparatus to service content element requests from the plurality of network-based client processes using at least the local database” Bevilacqua discloses (¶0037, ¶0038, ¶0074) that based on the request, the content delivery device fetches a manifest associated with the content to be delivered to the user device from an origin URL where the content is stored.

Regarding claim 62, “The digital content manager apparatus of Claim 21, wherein the plurality of instructions are further configured to, when executed by the processor apparatus, cause the digital content manager apparatus to: determine that an update of at least the first portion of the requested live digitally rendered content element from the at least one network storage location to at least one second network storage location is required; wherein the central database configured to act as the single point of contact for each of the plurality of network-based client processes (i) enables the update to be effected via an update of data in the central database, and (ii) obviates at least updates of each of the plurality of network-based client processes individually” Haynes discloses (claim 12; 3:29-41) that when the content resource moved to a new location in the storage system/database, location for the resource is updated to map to the new location in the storage system without notifying the client of the new location as represented in Fig. 7.  Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to modify Bevilacqua and Kyslov’s systems by updating central database second/new storage location without updating individual client devices as taught by Haynes in order to reduce any potential downtime because administrators do not have to coordinate changes to multiple clients (3:39-41).

Claims 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Bevilacqua in view of McIntosh, Kyslov and Haynes as applied to claim 28 above, and further in view of US PG Pub 2016/0094883 to Tidwell (“Tidwell”).
Regarding claim 29, “The digital content manager apparatus of Claim 28, wherein: the first topological zone of the content distribution network comprises a headend portion of a managed content distribution network” Bevilacqua discloses (¶0062) that the client server environment comprising download server located in an internal network (first zone) as represented in Fig. 8.
Combination of Bevilacqua, McIntosh, Kyslov, and Haynes meets all the limitations of the claim except “the second, different topological zone comprises an edge or hub portion of the managed content distribution network; and the plurality of network-based client processes are each configured to receive respective requests for delivery of digitally rendered content elements from a plurality of end-user devices, the plurality of end-user devices each disposed in a third portion of the content distribution network.”  However, Tidwell discloses (¶0066, ¶0067) that the headend (first zone) is connected to the Gateway type device (second zone) using a managed network, where the Gateway is connected to a plurality of client devices (third portion/zone) using unmanaged network as represented in Fig. 2A.  Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to modify Bevilacqua, McIntosh, Kyslov, and Haynes’ systems by using multiple topological zones to connect headend and client devices via edge/hub as taught by Tidwell in order to provide content across different network platforms to multiple client device(s) within a premises such as a household or business (¶0011).

Regarding claim 30, “The digital content manager apparatus of Claim 29, wherein the third portion of the content distribution network comprises an untrusted internetwork not part of the managed content distribution network” Tidwell discloses (¶0066, ¶0067) that the headend (first zone) is connected to the Gateway type device (second zone) using a managed network, where the Gateway is connected to a plurality of client devices (third portion/zone) using unmanaged network as represented in Fig. 2A.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINKAL R CHOKSHI whose telephone number is (571)270-3317. The examiner can normally be reached Monday - Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN T PENDLETON can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PINKAL R CHOKSHI/Primary Examiner, Art Unit 2425